Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 6, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  162250(27)                                                                                          Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 162250
  v                                                                COA: 354321
                                                                   Oakland CC: 2018-269358-FC
  JAIME LYNN RIEGER,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the second motion of defendant-appellant to extend
  the time for filing her reply is GRANTED. The reply will be accepted as timely filed if
  submitted on or before August 25, 2021.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 6, 2021

                                                                              Clerk